DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the cancelled claims 26-27 are moot because of cancellation.
Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating element” in claim 26 at line 2. The Spec disclose only “dual heating elements each formed of a positive temperature coefficient flexible wire and individually powered through a solid state switch by a respective half cycle of the AC power source” (PGPUB Para.18, lines 10-13) and “a heating element using a positive temperature coefficient (PTC) wire that changes its resistance with temperature.” (PGPUB Para.45, lines 3-5).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn due to cancellation of the rejected claims. However, new rejections are made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 and dependent clams are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
In claim 54 at line 1 and claim 60 at line 1, “a limited duty cycle” is not supported in the spec.
In claim 54 at line 5 and claim 60 at line 5, “a selected duty cycle” is not supported in the spec.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 and dependent claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 48 at line 5, it is not clear if “a heating element (HT1) is same as or different from “a heating element” at line 4.
In claim 48 at line 6, it is not clear if “operating power” at line 6 is same as or different from “power” at line 4.
In claim 48 at line 7, “about a 50%” is not clear what the upper and lower bound of the approximation.
In claim 48 at line 10, it is not clear if “power” at line 10 is same as or different from “power” at line 4.
In claim 48 at line 14, it is not clear if “power” at line 10 is same as or different from “power” at line 4.
In claim 48 at line 18, the recitation “will open” is not clear between definitely opens or probably not open. 
In claim 54 at line 1 and claim 60 at line 1, “a limited duty cycle” is not clear what it is because of no support in the spec.

In claim 54 at line 3, it is not clear if “a heating element (HT1) is same as or different from “a heating element” at the same line.
In claim 54 at line 13, the recitation “will open” is not clear between definitely opens or probably not open. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 48, 54 and 60 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Novikov-Prior Art-Fig.1.

	Regarding claim 48, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of passive AC switch failure protection (an MCU used to measure temperature of the heater wire and provide a control signal for the triac; Para.8, lines 1-3 wherein MCU is “microcontroller (MCU)”; Para.8, line 1) in a heater control (the MCU triggering the Crowbar circuit; Para.12, line 20-21), the method comprising the steps of:

providing (forming the circuit in Fig. 1) an AC power source (V1 120 VAC 60 Hz; Fig. 1) having a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering power (the electric power of “V1 120 VAC 60 Hz”; Fig. 1) to a heating element (HT1; Fig. 1);

(connecting “HT1” with V1) a heating element (HT1) (HT1; Fig. 1) in series (serial connection in Fig. 1) with the AC power source, the heating element being constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about a 50% (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%);

placing (connecting Q1 with HT1 as graphically disclosed in Fig. 1) a solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heating element (HT1), and after the heating element (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power from the AC power source to the heating element (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source to provide the selected duty cycle; and

installing (providing F1 between V1 and HT1 as graphically disclosed in Fig. 1) a power disrupter (F1) (F1; Fig. 1) in series (serially connected in Fig. 1) with and between the AC power source and the heating element (HT1) for disrupting (disconnecting; Para.12, line 22) power to the heating element, the power disrupter (F1) being sized (the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heating element (HT1) so as to allow continuous operation at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle, the power disrupter (F1) being further sized will open (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (accumulation of heat due to “the MCU receiving the high level while the triac is not triggered”; Para.12, lines 18-19 that means triac short failure because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current (triac conducting; Para.12, lines 10-11) indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heating element (HT1);

whereupon, when at least either the positive (the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter (F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating) the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens, and disconnects (Para.12, line 22) the AC power from the heating element (HT1).

	Regarding claim 54, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of driving a triac (the Triac Q1; Para.12, line 2) for a limited duty cycle(the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) in a safety circuit (Crowbar Safety Trigger; Fig. 1), the circuit including an AC power source (V1 120 VAC 60 Hz; Fig. 1) with a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering power (the electric power flowing through “HT1”; Fig. 1) to a heating element (HT1; Fig. 1), a heating element (HT1) in series (serial connection in Fig. 1) with (the electric power flowing through “HT1”; Fig. 1) at a selected duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal  (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about 50% (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%), a solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heating element (HT1), and after the heating element (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power (the electric power flowing through “HT1”; Fig. 1) from the AC power source to the heating element (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source to provide the selected duty cycle, and a power disrupter (F1) (F1; Fig. 1) in series (serial connection in Fig. 1) with and between the AC power source and the heating element (HT1) for disrupting (disconnecting; Para.12, line 22) power (the electric power flowing through “HT1”; Fig. 1) to the heating element (HT1) so as to allow continuous operation at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle, the power disrupter (F1) being further sized (the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heating element (HT1) wherein the power disrupter (F1) will open (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heating element (HT1); the method comprising the steps of:

supplying (connecting the circuit to V1, 120 VAC, 60 Hz; Fig. 1) power from the AC power source (V1 120 VAC 60 Hz; Fig. 1) to the heating element (HT1) (HT1; Fig. 1) only during the predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source;

operating (energizing; Para.12, line 2) continuously the safety circuit at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle; and

opening (blowing; Para.12, line 22) the power disrupter (F1) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heating element (HT1);

whereupon, when at least either the positive (the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating)  the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23), and disconnects (Para.12, line 22) the AC power from the heating element (HT1).

	Regarding claim 60, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of driving a triac (the Triac Q1; Para.12, line 2) for a limited duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) in a safety circuit (Crowbar Safety Trigger; Fig. 1), the circuit including an AC power source (V1 120 VAC 60 Hz; Fig. 1) with a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering power (the electric power flowing through “HT1”; Fig. 1) to a power line (the power line; Para.12, line 23), a heating element (HT1) (HT1; Fig. 1) in series (serial connection in Fig. 1) with the AC power source, the heating element (HT1) being constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a selected duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about 50% (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%), a solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heating element (HT1), and after the heating element (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power from the AC power source to the heating element (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source, and a power disrupter (F1) (F1; Fig. 1) in series (serial connection in Fig. 1) with and between the AC power source and the heating element (HT1) for disrupting (disconnecting; Para.12, line 22) power (the electric power flowing through “HT1”; Fig. 1) to the heating element (HT1) for passive AC switch failure protection; the method comprising the steps of:

sizing (selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) (F1; Fig. 1) relative to the heating element (HT1; Fig. 1) so as to allow continuous operation of the safety circuit (Crowbar Safety Trigger; Fig. 1) at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle;

further sizing (further considering and selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) relative to the heating element and the solid state switch (Q1) (the Triac Q1; Para.12, line 2) wherein the power disrupter (F1) opens (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heating element (HT1); and

selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) operating the solid state switch (Q1) so as to supply power (the power of “V1”; Fig. 1) from the AC power source to the heating element (HT1) only during the predetermined number of cycles of the AC power source;

(the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter (F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating) the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens (blows; Para.12, line 22), and disconnects (Para.12, line 22) the AC power from the heating element (HT1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 48 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 49, Novikov-Prior Art-Fig.1 discloses
(HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle

	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 50, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) is still further sized (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heating element (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1)  and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 51, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when the current (Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Novikov-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 52, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 53, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Claims 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 54 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 55, Novikov-Prior Art-Fig.1 discloses
the heating element (HT1) (HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle

	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 56, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) is still further sized (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heating element (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1)  and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous operation at an average current (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 57, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when the current (Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

	Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 58, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 59, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Claims 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 60 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 61, Novikov-Prior Art-Fig.1 discloses
the heating element (HT1) (HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle

	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of 

	Regarding claim 62, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the step of still further sizing (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) relative to the heating element (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1) and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous operation at an average current (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 63, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
(Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Novikov-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

	Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 64, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 65, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss (US-20130134149), Cooper (US-6008549), Weiss (US-5422461), Oughton (US-20020159212), Tokatian (US-6201680), Everhart (US-4016458), Barrett (US-5483149).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761